DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al. (US 2012/0007070) (hereafter “Kai”).
Regarding claims 14, 18, and 19, Kai teaches an electroluminescent device comprising an anode, a hole transporting layer, an exciton blocking layer, a light emitting layer, an electron transporting layer, and cathode (paragraph [0133]).  Kai teaches that the exciton blocking layer can comprise the following compound, 
    PNG
    media_image1.png
    167
    204
    media_image1.png
    Greyscale
, which is the same as applicant’s HA-1 (paragraphs [0060] and [0061]).  Kai teaches that the light emitting layer comprises a host material and a phosphorescent dopant, where the dopant can be Ir(PPy)3, 
    PNG
    media_image2.png
    162
    194
    media_image2.png
    Greyscale
 (paragraph [0143]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et la. (US 2012/0273764) (hereafter “Yu”) in view of Nishimura et al. (US 2014/0299865) (hereafter “Nishimura”).
Regarding claims 1-11, Yu teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, a hole blocking layer, an electron transporting layer, and a cathode (paragraphs [0140]-[0145]).  Yu teaches that the light emitting layer comprises a composition comprising a hole transporting host material, an electron transporting host material, and a phosphorescent dopant (paragraphs [0138] and [0156], Table 2).  Yu teaches that the phosphorescent dopant can be 
    PNG
    media_image3.png
    151
    139
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    127
    197
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    136
    124
    media_image5.png
    Greyscale
 (paragraph [0095]).  Yu teaches that the hole transporting host can be 
    PNG
    media_image6.png
    127
    200
    media_image6.png
    Greyscale
, which is the same as applicant’s claimed HA1 (paragraphs [0138] and [0156], Table 2).  Yu teaches that the second host material is an electron transporting material (paragraphs [0138] and [0156], Table 2).  
Yu does not teach where the second host material is an indolocarbazole compound.
Nishimura teaches an electroluminescent device comprising two host materials and the phosphorescent dopant in the light emitting layer of the device (paragraphs [0342]-[0351]).  Nishimura teaches that when 
    PNG
    media_image7.png
    192
    244
    media_image7.png
    Greyscale
 is used as the second host material the device has an improvement in external quantum efficiency (paragraphs [0353]-[0357], Tables 1 and 2).  
    PNG
    media_image7.png
    192
    244
    media_image7.png
    Greyscale
 is an electron transporting host and is the same as applicant’s EB-1.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Yu so the second host material was 
    PNG
    media_image7.png
    192
    244
    media_image7.png
    Greyscale
 as taught by Nishimura.  The motivation would have been to improve the external quantum efficiency of the device.  This would lead to a composition comprising HA1 and EB1, which is one of the applicant’s claimed mixtures and would inherently have the applicant’s claimed temperature and pressure limitations.  

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et la. (US 2012/0273764) (hereafter “Yu”) in view of Nishimura et al. (US 2014/0299865) (hereafter “Nishimura”) as applied to claims 1-11 above, and further in view of Adamovich et al. (US 2011/0057171) (hereafter “Adamovich”).
Regarding claims 12-20, Yu in view of Nishimura does not teach where the hole blocking layer (which can also be called an electron transporting layer) comprises the same compounds as used as the host material.
Adamovich teaches an electroluminescent device comprising a light emitting layer composed of a host material and a phosphorescent dopant and a hole blocking layer next to the light emitting layer (paragraph [0122]).  Adamovich teaches that when the host material of the light emitting layer is used as the hole blocking material the device has an improvement in lifetime (paragraph [0122], Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Yu in view of Nishimura so the hole blocking layer was composed of applicant’s HA1 and EB1, which are the compounds used as the host material.  The motivation as taught by Adamovich would have been to improve the lifetime of the device.  The Office points out that a hole blocking layer can be also an electron transporting layer, so the layer can be both hole blocking and electron transporting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,094,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,094,891 is species of the claims of the instant application. The claims of U.S. Patent No. 11,094,891 anticipate the claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759